Citation Nr: 1511860	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-11 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to evaluation in excess of 30 percent prior to May 2, 2012, an evaluation in excess of 40 percent from May 2, 2012 to June 9, 2014, and an evaluation in excess of 60 percent since June 10, 2014 for hepatitis C disability. 

2.  Entitlement to an initial evaluation in excess of 30 percent prior to April 9, 2012, and thereafter in excess of 70 percent for depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1986 to March 1993. 

These matters come on appeal before the Board of Veterans Appeals from various rating decisions by the Department of Veterans Affairs, Regional Office located in Montgomery, Alabama (RO). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issue of increased rating for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a February 2015 written statement, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to increased evaluations for hepatitis C disability.


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to increased evaluations for hepatitis C disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014). Withdrawal may be made by the Veteran or by his authorized representative.  Id. 

The record reflects that, in a February 2015 written statement, the Veteran expressed his desire to withdraw the claim from appellate review.  The Board finds that this statement qualifies as a valid withdrawal of the issue.  See 38 C.F.R. § 20.204 (b) (2014).

 In view of the Veteran's expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over the withdrawn claim.  As such, the issue is dismissed.


ORDER

The appeal, concerning entitlement to an evaluation in excess of 30 percent prior to May 2, 2012, an evaluation in excess of 40 percent from May 2, 2012 to June 9, 2014, and an evaluation in excess of 60 percent since June 10, 2014 for hepatitis C disability, is dismissed. 


REMAND

In November 2010, the Veteran filed a timely notice of disagreement to a September 2010 rating decision that awarded service connection for depression as secondary to hepatitis C, and assigned a 30 percent evaluation.  The Veteran appealed the initial assigned evaluation.  Although the RO in a May 2012 rating decision increased the assigned evaluation to 50 percent effective from April 9, 2012, the Veteran has not stated his satisfaction with the assigned evaluation.  

As the Veteran has not been granted the maximum rating available for this disability, the increased rating claim remains pending on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).

The Veteran has not yet received a statement of the case for the issue of entitlement to increased evaluation for depression.  Thus, because the Veteran has filed a notice of disagreement, a remand to the RO is necessary in order for the RO to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should provide the Veteran a Statement of the Case as to the issue of entitlement to increased evaluation for depression.  The Statement of the Case should be sent to the latest address of record for the Veteran.  The RO should inform the Veteran that he must file a timely and adequate substantive appeal in order to perfect an appeal of the issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


